Stein, J. (concurring).
We agree with the majority’s determination that defendant’s convictions should be affirmed. However, we write separately to express our opinion that the legal sufficiency of the evidence supporting her convictions should be reviewed in light of the law as it existed at the time of *1216trial. In our view, defendant’s motion for a trial order of dismissal relating to legal sufficiency “was based on the perceived inadequacy of the proof, not on an interpretation of an element of the offense” (People v Ford, 11 NY3d 875, 879 [2008]). Because there was no objection to the jury charge with respect to depraved indifference, “the legal sufficiency of defendant’s conviction must be viewed in light of the court’s charge as given without exception” (id. at 878; compare People v Jean-Baptiste, 11 NY3d 539, 544 [2008]). Under these circumstances, and based on our review of the record in that light, we would uphold the verdict against defendant.
Even if we were to agree with the majority’s determination that the evidence should be reviewed in accordance with the law as it now exists pursuant to People v Feingold (7 NY3d 288 [2006]), and find a valid line of reasoning and permissible inferences that could lead a rational person to the conclusion reached by the jury on the basis of the evidence adduced at trial under such analysis, we are of the view that defendant would be entitled to a new trial (see People v Hill, 85 NY2d 256, 264 [1995]). While the jury was properly charged with the definition of depraved indifference as it was understood at the time of defendant’s trial, as a result of the unfortunate, lengthy delay in perfecting the instant appeal and a clear change in the law since her conviction, County Court’s instruction to the jury did not comport with the now current law in that it did not include the mens rea element. Although we may opine that the evidence would be legally sufficient to convict defendant under People v Feingold (supra), we cannot determine whether the jury would have found her guilty under the current state of the law (see generally People v Hill, 85 NY2d at 264), and we may not supplant the role of the jury in making such finding in the first instance. To conclude otherwise effectively convicts defendant in contravention of her fundamental right to be tried by a jury.
McCarthy, J., concurs. Ordered that the judgment and order are affirmed.